Citation Nr: 0417384	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  97-13 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from July 1970 
to July 1973.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

Originally the issue in this case was whether new and 
material evidence had been received to reopen a claim of 
entitlement to service connection for PTSD.  In September 
1998, the Board remanded the claim to the RO for additional 
development.  In July 2000, the Board reopened the veteran's 
claim and remanded the claim to the RO for additional 
development.  The case has been returned to the Board and is 
ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's diagnosed PTSD cannot be associated with 
his military service, or with any verified stressor event in 
service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  

First, the VA has a duty to notify the appellant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 
U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate his or her claims.  See VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. §3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  See 66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

More recently, The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") indicated that 
VCAA notice must be given prior to an initial unfavorable 
decision by the agency of original jurisdiction.  See 
Pelegrini v. Principi, No. 01-944, slip op. at 12 (U.S. Vet. 
App., Jan. 13, 2004).  The Court noted, however, that the 
statutory purpose was to ensure adequate notice at a time 
when a claimant "...often has not yet identified the evidence 
and information relevant to the claim", and cited the 
potential for prejudice in forcing a claimant to overcome an 
adverse determination, id. at 12, 13, and emphasizes that in 
that particular case the absence of prejudice had not been 
demonstrated.  The Court cited to four requirements under 
38 U.S.C.A. § 5103(b), 38 C.F.R. § 3.159(b) and Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
3.  Notice of the information and evidence the claimant 
is expected to provide; and,
4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  

Id. at 14.  

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.   

The Court's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).    In this case, although the VCAA 
notice letter that was provided to the appellant does not 
contain the "fourth element," the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to her or his claim.  That is, the 
veteran was provided with a rating action, a statement of the 
case, supplemental statements of the case and a July 2003 
letter from the RO outlining what evidence was needed to 
substantiate his claim, and what he could do to assist the RO 
in the adjudication of his claim.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained.  The evidence of record includes recent VA 
outpatient treatment records, VA examination reports and 
service personnel records.  The Board is not aware of any 
additional relevant evidence, which is available in 
connection with the issue on appeal, and concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the appellant's claim.  In this 
regard, it is noted that the veteran has reported that he is 
receiving benefits from the Social Security Administration.  
A remand to secure records from SSA is not required since, as 
will be explained below, the evidence necessary to sustain 
the veteran's claim could not be contained therein.  A 
diagnosis of PTSD related to service is of record.  What is 
lacking in this claim pertains to a verified stressor, which 
would not be documented in SSA medical records.  Accordingly, 
the Board concludes that remanding the claim for additional 
development under the new statute and regulations is not 
necessary, and reviewing the claim without remanding is not 
prejudicial to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided).  

In addition, in the July 2003 letter sent to the veteran from 
the RO, the veteran was informed that he should send any 
additional information within 30 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre- existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  While the Board notes that the regulation 
governing service connection for PTSD has been revised twice 
during the pendency of this reopened appeal --effective March 
7, 1997, in conformity with the decision in Cohen v. Brown, 
10 Vet. App. 128 (1997)) (in pertinent part, eliminating the 
necessity for a "clear" diagnosis of the condition), and 
effective May 7, 2002, to include discussion of evidence 
necessary to establish an stressor based on personal 
assault), the three requirements for service connection cited 
to above remain essentially unchanged.  In view of the 
foregoing, the Board finds that the veteran is not prejudiced 
by consideration of the claim in light of the version of 38 
C.F.R. § 3.304(f) cited to above.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1995).].  

In this case, the record clearly establishes that the first 
two criteria under 38 C.F.R. § 3.304(f) are met: a current 
diagnosis of PTSD linked to the veteran's service.  The 
record shows that VA outpatient treatment records show 
diagnoses of PTSD beginning in 1994.  PTSD has been diagnosed 
on VAS examination in November 1994.  In December 1994, VA 
outpatient treatment records show that the examiner found 
chronic, severe PTSD from USMC combat in Vietnam.  

However, this case turns on whether the remaining criterion 
needed to establish service connection for PTSD--credible 
supporting evidence that the veteran's reported in-service 
stressors actually occurred--is established.  See Cohen, 10 
Vet. App. at 142.  The type of evidence required to establish 
that the claimed in-service stressors actually occurred 
depends on whether the veteran "engaged in combat with the 
enemy."  38 C.F.R. § 3.304(f).  If the veteran engaged in 
combat with the enemy, the veteran's lay testimony regarding 
stressors related to such combat will be accepted as 
conclusive evidence of the occurrence of the claimed in-
service stressors.  Id.  If the veteran was not engaged in 
combat, or his claimed in-service stressor is not related to 
combat, the record must include evidence corroborating the 
occurrence of his claimed in-service stressors.  Id.  

The veteran has stated that while serving with the 2nd 
Battalion, 4th Marines, aboard the USS DULUTH he was taken 
off ship and went into Vietnam for six weeks with an advisor, 
a Captain S. or a Captain J..  He noted that his job was to 
be an interpreter.  He stated that during that time he 
witnessed the shooting of a South Vietnamese officer around 
October to December 1971.  

The veteran's DD 214 shows that he has Vietnam service as 
follows:  October 26, 1971, December 12, 1971, and January 6-
7, 1972.  His MOS was anti-tank assault man, and the DD 214 
shows that he did complete a course in the Vietnamese 
language.  His service personnel file shows that his 
additional MOS was Vietnamese language trained (9940).  
Military records were received and reviewed by the RO from 
the Department of the Navy and the Marine Corps Historical 
Center.  In a March1999 letter from the Department of the 
Navy, it was noted that there was no means to verify the 
death of a South Vietnamese soldier.  It was also noted that 
a search of the unit diary did not show a Captain S. or a 
Captain J. in the veteran's unit.  It was reported that the 
veteran might have been used as an interpreter.  His 
personnel file shows that he participated as a member of Task 
Group 79.4 in contiguous waters off the Republic of Vietnam 
on the dates noted above for Vietnam service.  

In a statement dated in September 2003, a comrade of the 
veteran reported that in 1971, he and the veteran were aboard 
a ship off the shores of Vietnam, serving with the 2nd 
Battalion of the 4th Marines.  He stated that the veteran was 
sent out for 3 to 5 days with a Captain and a Lieutenant and 
several Vietnamese officers.  It was stated that when the 
veteran returned from the secret mission, he was not the same 
happy-go-lucky person.  

In this case, the record does not establish that the veteran 
engaged in combat with the enemy.  The available records do 
not show the receipt of any combat medals or awards, and the 
veteran has not claimed the existence of any such awards or 
medals.  As the combat status has not been established, the 
veteran's statements alone cannot constitute conclusive 
evidence of the occurrence of in-service stressor; rather, 
corroborating evidence is needed.  See Cohen, 10 Vet. App. at 
145.  

Under the law, the primary question which must be resolved is 
whether the appellant sustained a qualifying stressor within 
the requirements of 38 C.F.R. § 3.304(f), as discussed above.  
Without such corroboration of a qualifying stressor, the 
question of the validity of a diagnosis of PTSD, and 
therefore whether further medical inquiry should be conducted 
under the VCAA, is irrelevant.  Swann v. Brown, 5 Vet. App. 
229, 233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described).  

If the claimed stressor is not combat-related, appellant's 
lay testimony regarding in-service stressors is insufficient 
to establish the occurrence of the stressor and must be 
corroborated by credible supporting evidence.  Zarycki v. 
Brown, 6 Vet. App. 91 (1993).  Applying the directives of the 
Zarycki decision, the Board notes that the veteran is not in 
receipt of decorations or awards suggestive of combat status.  
However the stressor that he has declared is noncombat 
stressors, requiring independent evidence to corroborate the 
occurrence.  Despite several attempts, the RO has been unable 
to verify the veteran's reported stressor.  There is no 
documentation of the stressor in the military records 
obtained.  While the veteran did provide the above noted 
buddy statement, the veteran did not provide the complete 
names of any collaborating witnesses to the incident, 
specific dates or the locations of the incident where he 
witnessed a South Vietnamese being shot.  The buddy statement 
is not sufficient to show that the veteran witnessed the 
shooting of the officer that he reports as his stressor.  It 
does not show that the writer witnessed the shooting or that 
the veteran or anyone else discussed the shooting with him 
when he returned to ship.  The Board finds that the statement 
is general in nature and cannot be considered as credible 
supporting evidence to substantiate the veteran's claimed 
stressor.  The buddy statement reflects that the veteran did 
leave ship for 3 to 5 days with a Captain and a Lieutenant 
and several Vietnamese officers.  It was reported that when 
the veteran returned from his secret mission, he was not the 
same.  While this statement has been considered, it is not 
sufficient to verify that the veteran witnessed the shooting 
death of a South Vietnamese officer during the time that he 
left the ship.  The veteran stated that he was accompanying a 
Captain S. or J.; however, no one with either name was 
identified in the official records.  Sufficient information 
for verification of his stressor is thus not available.  
Therefore, VA is unable to verify that the incident occurred. 

As discussed above, if the claimed stressor is not combat- 
related, "the veteran's lay testimony regarding in-service 
stressors is insufficient, standing alone, to establish 
service connection and must be corroborated by 'credible 
evidence',"  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

There has been no credible evidence obtained to substantiate 
the veteran's claimed stressor, despite attempts by the RO to 
do so, and requests to the veteran for more specific 
information.  There is no corroboration of the veteran's 
witnessing the shooting death of a South Vietnamese officer.  
This incident is not noted in the record and as discussed 
above, the veteran did not provide sufficient information for 
the RO to verify the incident.  

Thus, the veteran's claim fails to satisfy one of the 
essential elements in establishing service connection for 
PTSD, i.e., credible evidence of an in-service stressor.  38 
C.F.R. § 3.304(f).  Furthermore, the Board notes that the 
veteran's post-service diagnoses of PTSD are based upon the 
veteran's unverified and uncorroborated account as to his in-
service experience.  Accordingly, the Board finds that such 
diagnosis is not probative.  See Swann, 5 Vet. App. at 233.  

In view of the foregoing, because there is no credible 
supporting evidence of an in-service stressor, and because 
the diagnosis of PTSD of record lacks probative value, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for PTSD.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule. 38 C.F.R. § 3.102 (2003).  The benefit sought 
on appeal must, accordingly, be denied.


ORDER


Service connection for PTSD is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



